787 N.W.2d 107 (2010)
Glenn WILHELMI and Sherri Wilhelmi, Plaintiffs-Appellees,
v.
Mark Anthony BRADFORD and J & H Transportation, Inc., Defendants-Appellants.
Docket No. 141468. COA No. 297931.
Supreme Court of Michigan.
September 8, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 11, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.